—Order and judgment unanimously reversed on the law without costs, petition granted and award vacated. Memorandum: Petitioner *1049appeals from an order and judgment denying its motion to vacate an arbitrator’s award. The arbitrator found that petitioner had violated the collective bargaining agreement by imposing discipline without following the procedure provided by Civil Service Law §75. The court rejected petitioner’s argument that the arbitrator exceeded his authority. Although the agreement was silent with respect to discipline, and the arbitrator found that he had no jurisdiction to consider the merits of the discipline imposed, he also found that the action taken contravened article IV, paragraph 4 of the collective bargaining agreement. He reasoned that that paragraph referred to "fair working conditions” and that, by virtue of past practice, such conditions included compliance with Civil Service Law § 75 in imposing discipline.
The paragraph relied on is a statement of purpose and does not by itself impose substantive obligations. We agree with petitioner that the arbitrator exceeded his authority and that his award therefore must be vacated pursuant to CPLR 7511 (b) (1) (iii), because the agreement contained neither an express provision allowing consideration of past practice nor an express provision on discipline (see, County of Ontario v Civil Serv. Employees Assn., 76 Misc 2d 365, affd 46 AD2d 738). (Appeals from Order and Judgment of Supreme Court, Ontario County, Curran, J.—Arbitration.) Present—Doerr, J. P., Green, Pine, Balio and Lawton, JJ.